Title: To George Washington from Elisha Sheldon, 6 January 1783
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            New Town January 6th 1783
                        
                        By the late regulations between the Superintendant of Finance and the Contractors for supplying the Army with
                            provision, I perceive that the principle adopted for making Compensation to Officers for their retained Rations, by way of
                            subsistance, is that in their own account of Subsistance money is included that of all Servants not bearing Arms to which
                            they are severally entitled—By the list of Officers and Servants annexed to the aforesaid Regulations, I perceive that the
                            System has been Calculated wholly for the Infantry—I beg leave to refer your Excellency to the General Orders of the 18th
                            of January last, in which a Lieut. Colonel and Major of Cavalry are entitled to two Servants each without Arms—And all the
                            Captains, Subalterns and Staff Officers are entitled to one Servant a piece without arms—As by the new System of Issuing
                            provision Servants without Arms are not intitled to draw provisions, Your Excellency will readily perceive that unless
                            some further provision is made permiting Servants to Draw provisions or Their Officers to receive their Subsistance Money,
                            Great Injury will be done to this Class of Officers—I am desired to request your Excellency would please to take measures
                            to redress this inconvenience, which I am convinced has Originated thro’ inattention to the above mentioned Orders.
                        Lieut. Col. Jameson has a desire to pay a visit to his Friends in Virginia this Winter, and to settle some
                            public accounts—This Journey cannot be performed without detaining the other field Officers with the Regt the whole of the
                            time—as Lieut. Colonel Jameson has not been into Virginia these three years, and the whole of my Regt having got settled
                            in their Winter Cantoonments, I have confered with my field Officers on the Subject, who hope your Excellecy would
                            Consider these Circumstances and permit Col. Jameson to be absent for two or three Months, and not Oblige more than one
                            field Officer to be constantly with the Regt—I have the Honor to be with the Greatest Respect Your Excellencys most obt
                            and most Humbe servt
                        
                            Elisha Sheldon Col. 2d L.D.
                        
                    